       Case 1:17-cv-02207-LMM Document 109 Filed 04/15/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


CITY OF SUNRISE GENERAL                        Civ. A. No. 1:17-cv-02207-LMM
EMPLOYEES’ RETIREMENT PLAN,                    CLASS ACTION
on behalf of itself and all others
similarly situated,
                    Plaintiff,
             v.
FLEETCOR TECHNOLOGIES, INC.,
RONALD F. CLARKE, and ERIC R.
DEY,
                    Defendants.



                       ORDER APPROVING
          PLAN OF ALLOCATION OF NET SETTLEMENT FUND

      This matter came on for hearing on April 14, 2020 (the “Settlement Hearing”)

on Lead Plaintiff’s motion to determine whether the proposed plan of allocation of the

Net Settlement Fund (“Plan of Allocation”) created by the Settlement achieved in the

above-captioned class action (the “Action”) should be approved. The Court having

considered all matters submitted to it at the Settlement Hearing and otherwise; and it

appearing that notice of the Settlement Hearing substantially in the form approved by

the Court was mailed to all Class Members who or which could be identified with

reasonable effort, and that a summary notice of the hearing substantially in the form

approved by the Court was published in The Wall Street Journal and was transmitted
        Case 1:17-cv-02207-LMM Document 109 Filed 04/15/20 Page 2 of 3




over the PR Newswire pursuant to the specifications of the Court; and the Court

having considered and determined the fairness and reasonableness of the proposed

Plan of Allocation,

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      1.     This Order approving the proposed Plan of Allocation incorporates by

reference the definitions in the Stipulation and Agreement of Settlement dated

November 6, 2019 (ECF No. 96-2) (the “Stipulation”) and all terms not otherwise

defined herein shall have the same meanings as set forth in the Stipulation.

      2.     The Court has jurisdiction to enter this Order approving the proposed

Plan of Allocation, and over the subject matter of the Action and all parties to the

Action, including all Class Members.

      3.     Notice of Lead Plaintiff’s motion for approval of the proposed Plan of

Allocation was given to all Class Members who could be identified with reasonable

effort. The form and method of notifying the Class of the motion for approval of the

proposed Plan of Allocation satisfied the requirements of Rule 23 of the Federal Rules

of Civil Procedure, the Private Securities Litigation Reform Act of 1995 (15 U.S.C.

§ 78u-4(a)(7)), due process, and all other applicable law and rules, constituted the best

notice practicable under the circumstances, and constituted due and sufficient notice to

all persons and entities entitled thereto.

                                             2
           Case 1:17-cv-02207-LMM Document 109 Filed 04/15/20 Page 3 of 3




       4.      Copies of the Notice, which included the Plan of Allocation, were mailed

to over 80,600 potential Class Members and nominees and no objections to the Plan of

Allocation have been received.

       5.      The Court hereby finds and concludes that the formula for the calculation

of the claims of Claimants as set forth in the Plan of Allocation mailed to Class

Members provides a fair and reasonable basis upon which to allocate the proceeds of

the Net Settlement Fund among Class Members with due consideration having been

given to administrative convenience and necessity.

       6.      The Court hereby finds and concludes that the Plan of Allocation is, in all

respects, fair and reasonable to the Class. Accordingly, the Court hereby approves the

Plan of Allocation proposed by Lead Plaintiff.

       7.      There is no just reason for delay in the entry of this Order, and immediate

entry by the Clerk of the Court is expressly directed.

       SO ORDERED this 15th day of April, 2020.



                                    ________________________________________
                                          The Honorable Leigh Martin May
                                             United States District Judge

#1372850




                                             3
